Citation Nr: 0928999	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  07-04 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for temporomandibular 
joint syndrome.  

2.  Entitlement to service connection for stomach disability, 
to include acid stomach reflux.

3.  Entitlement to service connection for right Achilles 
tendonitis, also claimed as right ankle disability.  

4.  Entitlement to service connection for right hip pain.

5.  Entitlement to service connection for right knee 
disability.  


REPRESENTATION

Appellant represented by:	Robert Franklin Howell, 
Attorney


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1992 to August 1998.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in June 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  

In June 2008, the Veteran filed a claim for vocational 
rehabilitation and the Board hereby refers this matter to the 
RO for appropriate action.  

A Report of Contact in June 2009 shows that the Veteran's 
attorney clarified that she cancelled her request for a Board 
hearing.  

The issues of service connection for temporomandibular joint 
syndrome; right Achilles tendonitis, also claimed as right 
ankle disability; right hip pain and knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Stomach disability, to include acid stomach reflux is not 
shown by the competent medical evidence to be the result of 
service.  


CONCLUSION OF LAW

Stomach disability, to include acid stomach reflux was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate the claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated 
in September 2005, March 2006 and April 2006 regarding the 
Veteran's claim for service connection for acid stomach 
reflux.  In the letters, the Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtain private medical records on 
her behalf.  The Veteran received notice of the provisions 
for disability ratings and for the effective date of the 
claim, that is, the date of receipt of the claim.

As for content of the VCAA notices, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
treatment records, VA records and private records.  In 
January 2008, the National Personnel Records Center verified 
that the Veteran's medical/physical evaluation Board 
proceedings were not available. 

The record does not indicate that a current stomach 
disability may be associated with the Veteran's service as 
there is no credible evidence of recurrent symptoms or 
continuity of symptomatology since service or other possible 
association with service.  For these reasons, a VA medical 
opinion on the question of service connection is not 
necessary to decide the claim.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i)(C).  McLendon v. Nicholson, 20 
Vet. App. 79 (2006). 

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 




Factual Background

Service treatment records show that the Veteran was treated 
for stomach problems.  In Report of Medical History in 
December 1993 and June 1998, the Veteran indicated that she 
had frequent indigestion.  In July 1994, she complained of 
nausea and had an assessment of gastritis.  In April 1996, 
she complained of an upset stomach; the assessment was viral 
pharyngitis.  In June 1996, the Veteran complained of nausea, 
stomach pain and received an impression of dyspepsia.  In 
September 1997, she had intermittent epigastric pain.  In 
February 1998, she had a provisional diagnosis of gastritis 
versus peptic ulcer disease and an impression of gastritis.  
On separation examination in June 1998, there was no 
indication of any stomach abnormality.  

In June 2006, the Veteran indicated that her acid stomach 
reflux symptoms subsided, she had a modified diet and took 
over-the-counter medication.  

VA medical records and private medical records from 2002 to 
2007 contain no diagnosis, finding or treatment for stomach 
problems, to include acid stomach reflux.  

Analysis

The service treatment records show that from 1993 to 1998, 
the Veteran was treated for gastritis, viral pharyngitis and 
dyspepsia.  The last entries documenting stomach problems in 
service were in February 1998, which provided a provisional 
diagnosis of gastritis versus peptic ulcer disease and an 
impression of gastritis.  There was no finding of a stomach 
disability on separation examination.  After service, there 
is no indication of acid stomach reflux or other stomach 
disability.  The absence of documented complaints indicative 
of a stomach disability from 1998 to the present weighs 
against the claim that a stomach disability first documented 
in service is related to service on the basis of continuity 
of symptomatology.  38 C.F.R. § 3.303(b).

The absence of continuity of symptoms from 1998 to the 
present interrupts continuity and is persuasive evidence 
against continuity of symptomatology.  38 C.F.R. § 3.303(b); 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints).  

And while the Veteran has associated her claimed stomach 
disability to service, the absence of medical evidence of 
continuity of symptomatology outweighs the Veteran's 
statements of continuity, rendering the lay evidence less 
probative than the medical evidence on the question of 
continuity of symptomatology.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006).  

Further, the absence of symptoms of a stomach disability, to 
include acid stomach reflux constitutes negative evidence.  
See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (Negative evidence is to be considered).  Here, the 
evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence as medical records covering the period from 2002 to 
2007 contain no complaint, diagnosis, finding, or history of 
a stomach disability, to include acid stomach reflux.  The 
Veteran's silence as to a stomach disability, when otherwise 
affirmatively speaking of her health problems, including his 
medical history, constitutes negative evidence.  Here, the 
Veteran's assertions are less credible than the 
contemporaneous service treatment records and the post-
service medical record from 2002 to 2007.  

For these reasons, service connection for a stomach 
disability, to include acid stomach reflux based on 
continuity of symptomatology under 38 C.F.R. § 3.303(b) is 
not established. 

To the extent the Veteran's statements are offered as proof 
of a stomach disability due to service, a stomach disability, 
to include acid reflux disease is not a condition under case 
law where lay observation has been found to be competent to 
establish a diagnosis or the determination as to the presence 
of the disability, therefore the diagnosis or presence of the 
disability is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative question involves a medical 
diagnosis, not capable of lay observation, competent medical 
evidence is required to substantiate the claim.  Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.  

As a lay person, the Veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, and on 
medical causation.  For these reasons, the Board rejects the 
Veteran's statements that her stomach disability, to include 
acid stomach reflux had onset during service or is related to 
any injury or event of service origin.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As for service connection under 38 C.F.R. § 3.303(d), where 
as here, the determinative issue involves a question of 
medical causation, that is, medical evidence of an 
association or link between a stomach disability and service, 
a lay assertion on medical causation is not competent 
evidence, including the Veteran's statements, and testimony, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim.  

There is no competent medical evidence that associates a 
stomach disability, to include acid stomach reflux to an 
injury, disease, or event of service origin.  

As the Board may consider only competent, independent medical 
evidence to support its findings on the questions of a 
medical diagnosis, not capable of lay observation, and of 
medical causation, where a lay assertion of medical causation 
is not competent medical evidence, and as there is no such 
evidence favorable for the reasons articulated, the 
preponderance of the evidence is against the claim and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for stomach disability, to include acid 
reflux is denied.


REMAND

Service treatment records show that in February 1998, the 
Veteran was treated for jaw pain and the impression was 
likely temporomandibular joint syndrome.  After service, 
private medical records from October 2003 to November 2003, 
show treatment and diagnosis for a temporomandibular joint 
disability.  As the record suggests the Veteran may have a 
temporomandibular joint disability related to service, a VA 
examination is warranted.  

A review of the claims folder shows that in December 2006, 
the Veteran failed to report for a VA examination of the 
joints.  The Veteran claims she never received notice of the 
VA examination.  She was subsequently afforded a VA 
examination in March 2007 for left Achilles tendonitis, 
however she was not examined for her right heel, right hip or 
right knee.  Under the duty to assist, a VA examination is 
warranted to determine the nature and etiology of her claimed 
right ankle disability, right hip disability and right knee 
disability.  



Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current temporomandibular 
joint syndrome.  A copy of the notice of 
the examination mailed to the Veteran's 
last address of record should be included 
in the claims folder.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is asked to 
address the following:
    
Whether it is at least as likely as 
not that that the Veteran has 
temporomandibular joint syndrome 
related to service.

The examiner is asked to comment on 
the clinical significance of service 
treatment records in February 1998, 
providing an impression of likely 
temporomandibular joint syndrome.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation. 

2.  Schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any right ankle disability to 
include Achilles tendonitis, right hip 
disability and right knee disability.  A 
copy of the notice of the examination 
mailed to the Veteran's last address of 
record should be included in the claims 
folder.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner is asked to address the following:
    
Whether it is at least as likely as 
not that any current right Achilles 
tendonitis to include a right ankle 
disability, right hip disability and 
right knee disability is related to 
service. 

The examiner is asked to comment on 
the clinical significance of service 
treatment records showing bursitis of 
the right hip in July 1993, 
iliotibial band tendonitis of the 
right knee in October 1995 and April 
1996, and right Achilles pain in 
September 1997.  

In formulating the opinion, the examiner is 
asked to consider that the term "at least 
as likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence 
both for and against the conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as it is to 
find against causation. 

3.  After the development has been 
completed, readjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and her representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


